CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the reference to our firm under the caption “Independent Registered Public Accounting Firm” in the Statement of Additional Information and to the use of our report on EntrepreneurShares Series Trust dated November 3, 2010 included in the Registration Statement (Form N-1A) filed with the Securities and Exchange Commission in this Pre-Effective Amendment No. 1 to the Registration Statement under the Securities Act of 1933 (Registration No. 333-169040). /s/ ERNST & YOUNG LLP Minneapolis, Minnesota November 3, 2010
